Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 18-20 and 44-56 of U.S. Application 17/024,200 filed on May 20,2022 are presented for examination.
Election/Restrictions
Applicant’s election without traverse of Claims 18-20 and 44-56 in the reply filed on May 20, 20202 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 and 05/06/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 18 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of McFarland et al (USPGPub 20100039133).

    PNG
    media_image1.png
    517
    672
    media_image1.png
    Greyscale

Prior Art: Wilsher
Regarding claim 18, Wilsher discloses an integrated circuit device testing system (figs 1-6) comprising: a socket (58) configured to receive an integrated circuit device (DUT 23), the socket comprising a plurality of electrical contacts (as shown in fig 5 as multiple connections) configured to contact electrical contacts of an integrated circuit device (DUT 23); and a thermal unit (61) configured to heat and/or cool the integrated circuit device on a first, socket side (col 5 lines 61-col 6 line 10 discloses heating the DUT). Wilsher does not fully disclose socket side of the integrated circuit device via the electrical contacts of the socket when the integrated circuit device is engaged with the socket.
However, McFarland discloses disclose socket side of the integrated circuit device via the electrical contacts of the socket when the integrated circuit device is engaged with the socket (par 2 disclsoes heating and cooling during testing when the DUT is engaged with the contact elements). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Wilsher in view of McFarland in order to keep a DUT within certain parameters. 


Regarding claim 45, Wilsher discloses wherein the thermal unit is a heat sink (shown in fig 5 as having a heat sink). 


Claims 19 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of Mostoller et al (USPGPub 20110136374).

Regarding claim 19, Wilsher discloses an integrated circuit device testing system (in figs 1-6) comprising: a socket (58) configured to receive an integrated circuit device (shown in fig 5), the socket comprising a plurality of electrical contacts (as shown in fig 5 as multiple connections) configured to contact electrical contacts of the integrated circuit device;; a load board (56) electrically connected to the thermally conductive substrate via load board electrical contacts (through contacts)and configured to electrically connect the electrical contacts of the socket to a controller or active circuit (connect to signal conditioner 54); and a thermal unit (61) configured to heat and/or cool the integrated circuit device on a first, socket side of the integrated circuit device (col 5 lines 61-col 6 line 10 discloses heating the DUT). Wilsher does not fully disclose a thermally conductive substrate including thin film circuitry electrically connected to the electrical contacts of the socket and while the integrated circuit device is engaged with the socket, via the thermally conductive substrate.
However, Mostoller discloses a thermally conductive substrate including thin film circuitry electrically connected to the electrical contacts of the socket and while the integrated circuit device is engaged with the socket, via the thermally conductive substrate (par 31 and figs 1-3 discloses thermal interface between the socket and the heat sink. Therefore the electrical contacts are engage with the socket). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Wilsher in view of Mostoller in order to keep a DUT within certain parameters using the substrate.

Regarding claim 51, Wilsher discloses wherein the thermal unit is a heat sink (shown in fig 5 as having a heat sink). 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of Mostoller et al (USPGPub 20110136374) in further view of Crocco et al (USPGpub 20170211854). 
Regarding claim 20, Wilsher in view of Mostoller does not fully disclose a second thermal unit disposed adjacent to a second side of the integrated circuit device opposite the socket side while the integrated circuit device is engaged with the socket and further configured to heat and/or cool the integrated circuit device on the second side of the integrated circuit device.
However, Crocco discloses a second thermal unit disposed adjacent to a second side of the integrated circuit device opposite the socket side while the integrated circuit device is engaged with the socket and further configured to heat and/or cool the integrated circuit device on the second side of the integrated circuit device (par 53 discloses the thermal unit can be on both sides of the DUT). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Wilsher in view of Mostoller in further view of Crocco in order to properly heat or cool the DUT based on need. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of McFarland et al (USPGPub 20100039133) in further view of Crocco et al (USPGpub 20170211854). 

Regarding claim 44, Wilsher in view of McFarland does not fully disclose a second thermal unit disposed adjacent to a second side of the integrated circuit device opposite the socket side while the integrated circuit device is engaged with the socket and further configured to heat and/or cool the integrated circuit device on the second side.
However, Crocco discloses a second thermal unit disposed adjacent to a second side of the integrated circuit device opposite the socket side while the integrated circuit device is engaged with the socket and further configured to heat and/or cool the integrated circuit device on the second side (par 53 discloses the thermal unit can be on both sides of the DUT). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Wilsher in view of McFarland in further view of Crocco in order to properly heat or cool the DUT based on need

Claims 46, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of McFarland et al (USPGPub 20100039133) in further view of Schwarz et al (USPat No. 4739258). 

Regarding claim 46, Wilsher in view of McFarland does not fully disclose a controller or active circuit; wherein the socket comprises at least one conductive trace; and wherein the controller is configured to determine a temperature at a surface of the integrated circuit device based on a measured resistance of the at least one conductive trace.
However, Schwarz discloses a controller or active circuit; wherein the socket comprises at least one conductive trace; and wherein the controller is configured to determine a temperature at a surface of the integrated circuit device based on a measured resistance of the at least one conductive trace (col 3 lines 35-62 discloses a measuring circuit measuring temperature of the DUT based on the resistance change in the conductor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wilsher in view of McFarland in view of Schwarz in order to properly measure the life cycle of the DUT.

Regarding claim 47, Wilsher discloses wherein the socket is configured such that, when the integrated circuit device is engaged with the socket, the at least one conductive trace extends along the surface of the integrated circuit device (see fig 5 where the socket connectors are along the DUT). 

Regarding claim 49, Wilsher discloses wherein the at least one conductive trace extends along a path between a plurality of the openings (as shown in figs 1-5 where the trace is along the path between the openings).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of McFarland et al (USPGPub 20100039133)in view of Schwarz et al (USPat No. 4739258) in view of Alvarez Gonzalez et al (USPGpub 20180284156). 

Regarding claim 48, Wilsher in view of McFarland in view of Schwarz does not fully disclose wherein: the socket comprises a flexible circuit board having a plurality of openings; and the openings facilitate contact between the electrical contacts of the socket and the electrical contacts of the integrated circuit device.
However, Alvarez Gonzalez discloses wherein: the socket comprises a flexible circuit board having a plurality of openings; and the openings facilitate contact between the electrical contacts of the socket and the electrical contacts of the integrated circuit device (pars 10-17 discloses the board has vias that contact the socket to the DUT). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Wilsher in view of McFarland in further view of Schwarz in view of Alvarez Gonzalez in order to effectively heat and cool the DUT.



Claims 52, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of Mostoller et al (USPGPub 20110136374) in further view of Schwarz et al (USPat No. 4739258). 

Regarding claim 52, Wilsher in view of Mostoller does not fully disclose a controller or active circuit; wherein the socket comprises at least one conductive trace; and wherein the controller is configured to determine a temperature at a surface of the integrated circuit device based on a measured resistance of the at least one conductive trace.
However, Schwarz discloses a controller or active circuit; wherein the socket comprises at least one conductive trace; and wherein the controller is configured to determine a temperature at a surface of the integrated circuit device based on a measured resistance of the at least one conductive trace (col 3 lines 35-62 discloses a measuring circuit measuring temperature of the DUT based on the resistance change in the conductor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wilsher in view of Mostoller in view of Schwarz in order to properly measure the life cycle of the DUT.


Regarding claim 53, Wilsher discloses wherein the socket is configured such that, when the integrated circuit device is engaged with the socket, the at least one conductive trace extends along the surface of the integrated circuit device (see fig 5 where the socket connectors are along the DUT). 

Regarding claim 55, Wilsher discloses wherein the at least one conductive trace extends along a path between a plurality of the openings (as shown in figs 1-5 where the trace is along the path between the openings).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wilsher et al (US Pat No. 6781218) in view of Mostoller et al (USPGPub 20110136374) in view of Schwarz et al (USPat No. 4739258) in view of Alvarez Gonzalez et al (USPGpub 20180284156). 

Regarding claim 54, Wilsher in view of Mostoller in view of Schwarz does not fully disclose wherein: the socket comprises a flexible circuit board having a plurality of openings; and the openings facilitate contact between the electrical contacts of the socket and the electrical contacts of the integrated circuit device.
However, Alvarez Gonzalez discloses wherein: the socket comprises a flexible circuit board having a plurality of openings; and the openings facilitate contact between the electrical contacts of the socket and the electrical contacts of the integrated circuit device (pars 10-17 discloses the board has vias that contact the socket to the DUT). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Wilsher in view of Mostoller in further view of Schwarz in view of Alvarez Gonzalez in order to effectively heat and cool the DUT.



Allowable Subject Matter
Claims 50 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 50 and 56, the prior art of record taken alone or in combination fail to teach or suggest an integrated circuit device testing system comprising: wherein: the socket comprises: a base member comprising the plurality of electrical contacts of the socket, and a floating plate supported by the base member via at least one spring, the floating plate comprising a plurality of floating plate openings configured to allow the electrical contacts of the integrated circuit device to electrically engage with the electrical contacts of the socket through the floating plate openings; and the at least one conductive trace is located in the floating plate in combination with the other limitations of the claim. 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fregeau et al (US Pat No. 8471575): discloses a heat sink with a DUT. 

Start et al (USPGpub 20120139093): discloses a heat spreader with a sealant. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868